Citation Nr: 1807293	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-15 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lower back disability, to include as secondary to service-connected bilateral knee disabilities.

2.  Entitlement to service connection for a bilateral foot disability, to include as secondary to service-connected bilateral knee disabilities.  


REPRESENTATION

The Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from December 1995 to July 1998.

These matters come before the Board of Veterans Appeals (Board) on appeal of a rating decision issued in January 2013 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2015, the Veteran testified during a Board hearing conducted before the undersigned Veterans Law Judge, and in October 2015, the Board reopened the Veteran's previously denied service connection claim for bilateral knee disorders, granted the reopened claim, and remanded the Veteran's claims seeking service connection for a lower back and bilateral foot disabilities for further development.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

As the Board concludes that further development is required before the Veteran's lower back and bilateral foot service connection claims may be adjudicated, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Historically, the Veteran has sought service connection for his currently-diagnosed lower back disorders of lumbar strain and lumbar spine degenerative joint disease and his currently-diagnosed bilateral foot disorder of pes planus on the premise that these disabilities result from the orthopedic strain incurred while performing his in-service duties as an aircraft armament systems apprentice.  Specifically, he reports that his duties required him to frequently bend and lift missiles to load them into aircraft, which stressed his joints, causing in-service pain and post-service orthopedic impairments.  Indeed, while the Veteran's service treatment records, aside from his enlistment examination and dental records, have not been located, the Board granted service connection for the Veteran's current bilateral knee disabilities based on the Veteran's competent reports of experiencing in-service knee pain and evidence of record establishing continuity of knee impairments since service.  

Per the October 2015 remand directives pertaining to the Veteran's back and feet service connection claims, a VA physician who reviewed the Veteran's claims file in December 2015 essentially concluded that because the Veteran denied impairments other than his knee disabilities when seeking his initial post-service orthopedic treatment and did not reference foot pain when seeking emergency treatment for a swollen left toe, the medical evidence failed to establish continuity of back and foot symptoms since service, thereby undermining a theory of direct service connection.  The Board finds the examiner's rationale inadequate, as it is based on lack of documented complaints and there is nothing in the referenced treatment notes that contradicts the Veteran's reports of in-service pain.  Moreover, a January 2016 private medical opinion stating that the Veteran's in-service duties significantly contributed to his premature development of arthritis, including lumbar spine degenerative joint disease.  Thus, the Board finds that an addendum direct service connection opinion must be obtained on remand.  Notably, continuity of symptomatology since service is only one avenue for establishing service connection and is not a prerequisite for all theories of direct service connection.  

Moreover, the Board finds that the Veteran's initial treatment for service-related knee complaints and latter treatment for back and foot complaints raises a question as to whether the Veteran's service-connected knee disabilities contributed to his development of or aggravated his back and feet disorders.  Accordingly, the Board finds that a medical opinion addressing a theory of secondary service connection should also be secured on remand.  

Additionally, efforts should be undertaken to obtain the Veteran's recent, outstanding, relevant VA and private treatment records, as these records may further elucidate the current nature and etiology of the Veteran's back and foot disorders.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.

2.  With the Veteran's assistance, obtain any recent, outstanding back or foot private treatment records, including any records from Wissahickon Orthopedics and Dr. Pharo.

3.  Then obtain an addendum opinion from a physician other than the December 2015 VA examiner to address the etiology of the Veteran's lower back and bilateral foot disabilities.  The claims file should be reviewed and all findings reported in detail.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

(a)  For each lower back and bilateral foot disability present since January 2011, including lumbar strain, lumbar spine degenerative joint disease, and bilateral pes planus, please opine as to whether it is at least as likely as not (50 percent or higher probability) that such disability is (1) caused or (2) aggravated by his service-connected bilateral knee disabilities.  

The examiner is advised that the term "aggravation," for the purposes of rendering this opinion, is defined as an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability.

(b)  Please opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed low back strain had its onset in service, or is otherwise the result of a disease or injury in service.  For purposes of rendering this opinion, please accept as true that the Veteran experienced chronic back pain during active service, and that his in-service duties involved frequent repeated bending and heavy lifting (more than 75 pounds), as well as regular exposure to slippery surfaces.  See Board Hearing Transcript at 19.  Please be advised that continuity of symptoms is not a prerequisite for establishing service connection, if other evidence of record establishes such a medical nexus.  

(c)  Further, please review the January 2016 private medical opinion submitted by the Veteran, which states that the Veteran's in-service duties significantly contributed to his premature development of arthritis, including arthritis of the lumbar spine.  In light of this opinion, please opine whether it is at least as likely as not (50 percent or higher probability) that the Veteran developed lumbar degenerative joint disease after service as a result of his in-service duties causing back pain.  For purposes of rendering this opinion, please accept as true that the Veteran experienced chronic back pain during active service, and that his in-service duties involved frequent repeated bending and heavy lifting (more than 75 pounds), as well as regular exposure to slippery surfaces.  See Board Hearing Transcript at 19.  Please be advised that continuity of symptoms is not a prerequisite for establishing service connection, if other evidence of record establishes such a medical nexus.  

(d) Finally, please opine whether it is at least as likely as not (50 percent or higher probability) that the Veteran's diagnosed pes planus had its onset in service, or is otherwise the result of a disease or injury in service?  For purposes of rendering this opinion, please accept as true that the Veteran experienced bilateral foot pain during active service, and that his in-service duties involved frequent repeated bending and heavy lifting (more than 75 pounds), regular exposure to slippery surfaces, and exposure to extreme temperatures while wearing steel-toed boots.  See Board Hearing Transcript at 3, 19.  to slippery surfaces.  See Board Hearing Transcript at 19.  Please be advised that continuity of symptoms is not a prerequisite for establishing service connection, if other evidence of record establishes such a medical nexus.  

Please provide a detailed rationale for all opinions rendered.  If unable to render an opinion without resorting to speculation, please provide a rationale for that conclusion.

4.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and afford the Veteran an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




